EXHIBIT 10.8


GIGABEAM CORPORATION
4021 Stirrup Creek Drive, Suite 400
Durham, North Carolina 27703


December 31, 2007                                                         

 
Midsummer Investment, Ltd.
c/o Midsummer Capital, LLC
295 Madison Avenue, 38th Floor
New York, New York 10017
Attn: Scott D. Kaufman



 
Re:
Termination of Securities Purchase Agreement, dated August 16, 2007; Advances
under May 22, 2007 Securities Purchase Agreement



Dear Mr. Kaufman:


This letter confirms our understanding and acknowledgement that the Securities
Purchase Agreement, dated August 16, 2007, and the transactions contemplated
thereunder, are hereby terminated pursuant to Section 5.1 therein as a result of
the closing of said transaction failing to close on or before August 31, 2007 as
well as the mutual understanding and agreement of the parties thereto. As such,
the obligations of GigaBeam Corporation (the “Company”) under the 14% Secured
Debenture issued pursuant to the Securities Purchase Agreement, dated May 22,
2007 (the “Purchase Agreement”), was not paid off pursuant to such agreement and
remains outstanding pursuant to the terms thereunder and in full force and
effect. Furthermore, the Company agrees that certain cash advances made by
Midsummer Investment, Ltd. (“Midsummer”) on or about August 16, 2007 in the
amount of $500,000 and on or about November 30, 2007 in the amount of $400,000
shall be evidenced by the issuance by the Company of 14% Promissory Notes
(together, the “Notes”) and any such advances after the date hereof shall be
evidenced by the issuance by the Company of additional 14% Secured Debentures,
which 14% Secured Debentures (the “New Debentures”) shall be governed by the
terms and conditions of the Purchase Agreement and the other agreements and
understandings of the parties entered into in connection therewith, including
but not limited to, the grant of a security interest in all the assets of the
Company and its subsidiaries to Midsummer. The Company acknowledges and agrees
that the definition of “Obligations” under Section 1(c) the Security Agreement,
dated May 22, 2007, by and among the Company and Midsummer shall be deemed to
include all obligations of the Company and its subsidiaries under the New
Debentures. Midsummer waives any Events of Default that currently exist under
the 14% Secured Debentures, any New Debentures that currently exist and any
Events of Default that currently exist under the Notes dated August 16, 2007 and
November 30, 2007; provided that this waiver shall not apply to any future
Events of Default that occur.


GIGABEAM CORPORATION
   
By:
/s/ S. Jay Lawrence
 
Name: S. Jay Lawrence
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------


 
Acknowledged:


MIDSUMMER INVESTMENT, LTD.
   
By:
/s/ Scott Kaufman
 
Name:
 
Title:




--------------------------------------------------------------------------------

